UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1836



KENNETH N. UGOCHUKWU,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-384-084)


Submitted:   June 9, 2006                  Decided:   June 22, 2006


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Nana Babington, BABINGTON LAW OFFICE, PLLC, Falls Church, Virginia,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
Carol Federighi, Senior Litigation Counsel, Jill Ptacek, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kenneth N. Ugochukwu, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals    (Board)   denying   as    untimely   his   motion    to   reopen

immigration proceedings.       We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reopen.      See INS v. Doherty, 502 U.S. 314,

323-34 (1992); 8 C.F.R. § 1003.23(b)(4)(ii) (2006).            Accordingly,

we deny the petition for review for the reasons stated by the

Board.    See In Re: Ugochukwu, No. A72-384-084 (B.I.A. July 25,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                    - 2 -